Citation Nr: 1200397	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mechanical low back pain.

2.  Entitlement to service connection for pseudo-folliculitis barbae (PFB).

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to June 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions dated since June 2006 by the Wilmington, Delaware Regional Office (RO) of the Department of Veterans' Affairs (VA).

In the June 2006 rating decision, the RO denied, among other claims, service connection for pseudo-folliculitis barbae, and determined that new and material evidence had not been submitted to warrant a reopening of the claim for service connection for mechanical low back pain.  In July 2006, the Veteran filed a Notice of Disagreement (NOD).  In September 2008, the RO furnished the Veteran a Statement of the Case (SOC).  In November 2008, the Veteran filed a Substantive Appeal (VA Form 9), in which he specifically identified the pseudo-folliculitis and mechanical low back pain claims as the issues he wanted to appeal.

In a November 2006 rating decision, RO granted service connection for PTSD, evaluated at 10 percent disabling, effective from July 7, 2007.  In June 2007, the Veteran filed a NOD that contested the 10 percent rating assigned for this disability.  In September 2008, the RO furnished the Veteran a SOC, which addressed this discrete issue.  In November 2008, the Veteran filed a Substantive Appeal (VA Form 9), in which he averred that a rating higher than 10 percent is warranted for his PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

By a rating decision dated in July 1995, the RO denied the Veteran's claim of service connection for mechanical low back pain.  This determination was predicated on the findings that the evidence was negative for a chronic a disability, and that pain itself was not a ratable entity.  In essence, the RO determined that there was no evidence of a current diagnosis of the claimed disability and denied the claim as not well grounded.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated August 1995; but no appeal was filed.

In connection with the June 2005 petition to reopen the claim of service connection for mechanical low back pain, the Veteran has provided his lay account of continued treatment for low back pain, which he maintains has been diagnosed as degenerative arthritis of the low back.  In support of his petition, the Veteran submitted a copy of a prescription for an x-ray study of the low back, which was ordered in June 2006 by A.M.S., M.D., of Christiana Care Health System; a copy of an insurance claim for health care services provided in June 2006 by Christiana Care Imaging for x-rays of the lower spine; and copies of prescription medicines (purchased by the Veteran) for muscle relaxants for treatment of muscle spasm and for nonsteroidal anti-inflammatory drugs (NSAID) for treatment of pains associated with muscle aches, backaches, and arthritis.  Consistently, in December 2007, the Veteran submitted a statement noting a consultation that he had with a Dr. M. at the Physical Medicine and Rehabilitation Center in November 2007; that Dr. M. reviewed with him the x-ray examination results; and that Dr. M. informed him that the x-rays showed degenerative arthritis of the lower back, for which physical therapy sessions were started in December 2007.  The information of record, however, does not indicate if the RO has ever made an additional request to obtain copies of the private records, including the x-ray reports, pertaining to the Veteran's lower back, which were generated during the course of treatment by Dr. A.M.S. at the Christiana Care Health System (and Christiana Care Imaging) in June 2006, and by Dr. M. at the Physical Medicine Rehabilitation Center in November and December of 2007.  See 38 C.F.R. § 3.159(c), (c)(1) (2011).  As additional action by the RO may be helpful in either obtaining such private records, or documenting information that such records cannot be obtained, the Board determines that additional development in this regard is warranted.  Thus, in the context of this case, such private record as described above that can be found should then be considered to determine whether there is "new and material" evidence sufficient to justify a reopening of the Veteran's claim.  38 U.S.C.A. § 5018 (West 2002); 38 C.F.R. § 3.156(a) (2011).

With respect to the claim of service connection for pseudo-folliculitis barbae, the service treatment records show that the Veteran had complaints of lots of ingrown facial hairs as early as January and February of 1989, was diagnosed with pseudo-folliculitis barbae, and received yearly Physical Profiles beginning in May 1989, until his retirement from service in 1995.  (See Service Treatment Records, dated May 1989 (shaving profile needed); April 1993; October 1993 (Physical Profile for 1-year); and October 1994 (Renewal of Physical Profile)).  In addition, the Veteran has made statements indicating that he suffers from continuing ingrown facial hairs with shaving, and he attributes the onset of these same symptoms to the diagnoses of pseudo-folliculitis barbae that were noted in his service treatment records.  In light of the Veteran's statements and the service treatment records, VA's duty to provide the Veteran with an examination has been triggered.  See 38 U.S.C.A. § 5103A (West 2002; 38 C.F.R. § 3.159(c)(4) (2011).  In this regard, a VA examination is subsequently necessary to obtain sufficient medical evidence in order for VA to make a determination on the Veteran's claim.  Specifically, a VA dermatology examination is needed to determine whether the Veteran currently has clinical signs and symptoms of ingrown facial hairs that are subsequent manifestations of the same diagnosis of pseudo-folliculitis barbae noted in service.

Lastly, regarding the issue of an initial rating in excess of 10 percent for PTSD, the Board observes that the Veteran was afforded two VA examinations in September 2006 (i.e., a VA Social and Industrial examination and a VA PTSD examination).  However, since those examinations, it was noted in a February 2007 VA treatment record that the Veteran's panic attacks have increased in frequency.  The Board finds that since the Veteran's last VA examination was over five years ago and his treatment records show a possible increase in his symptomatology, a new VA examination is warranted.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and ask that they provide the names, addresses, and approximates dates of treatment of all health care providers, VA and non-VA, who have treated him for his lower back, pseudo-folliculities barbae, and PTSD since 2006.  38 C.F.R. § 3.159(c)(1)-(2) (2011).  After securing any necessary authorizations, the RO/AMC should request copies of all records identified and associate them with the claims file.  Specifically, the RO/AMC is requested to undertake reasonable efforts to obtain any records, including the June 2006 x-ray examination report, pertaining to treatment for the lower back by Dr. A.M.S. of Christiana Care Health System (including Christiana Care Imaging) dated from June 2006; and any records, including the x-ray examination, pertaining to treatment for the lower back by Dr. M. of Physical and Medicine Rehabilitation Center (including the physical therapy evaluation reports) dated from November 2007.  38 C.F.R. § 3.159(c)(1).  All records obtained should be associated with the claims file.  If the RO/AMC is unable to obtain any of the records identified, it should follow the procedures outlined in 38 C.F.R. § 3.159(e) (2011).

2.  The RO/AMC should inform the Veteran that he may submit any medical evidence showing that he has a current diagnosis of: degenerative arthritis of the lower back/spine; and/or pseudo-folliculitis barbae.  He may also submit any medical evidence that shows these same conditions were caused by his active military service, or that arthritis of the lower back was manifested within one year following his retirement from active military service.

3.  After the development in paragraphs 1 and 2 have been completed, to the extent possible, the Veteran should be scheduled for a VA dermatology examination to determine if the Veteran has presently existing pseudo-folliculities barbae; and if so, the etiology of that condition.  The entire claims file must be made available to the examiner so that the pertinent medical history and clinical records may be studied in detail.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on a review of the medical history, the clinical records contained in the claims file, and the examination results, the examiner is asked to provide an opinion addressing the following questions: 

Based on the evidence of record, can it determined with a reasonable degree of medical certainty, that the Veteran has developed pseudo-folliculitis barbae?  If so, is at least as likely as not (50 percent or greater probability) that the current diagnosis of pseudo-folliculitis barbae is related to any injury or disease that occurred in service, including the diagnosis of pseudo-folliculities barbae, due to symptoms of ingrown facial hairs with shaving, noted in service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the development in paragraphs 1 and 2 have been completed, to the extent possible, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The entire claims file must be made available to the examiner so that the pertinent medical history and clinical records may be studied in detail.

All signs and symptoms of the Veteran's PTSD, including the GAF score, should be reported in detail.  The examiner should provide a full description of the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the Veteran's PTSD and should specifically address if his PTSD symptoms cause:  (1) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); (2) occupational and social impairment with reduced reliability and productivity; or (3) occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner should also address if the Veteran has total occupational and social impairment due to his PTSD symptomatology.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated. The RO should then readjudicate the issues of: whether new and material evidence has been received to reopen a previously denied claim of service connection for mechanical low back pain; service connection for pseudo-folliculitis barbae; and an initial rating in excess of 10 percent for PTSD.  If any benefit sought remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement of the Case and provide them the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


